DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are presented and pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over KAMBAYASHI (US 2013/0081144 A1).
The examiner relies on the entire teachings of the KAMBAYSHI reference for the rejection, the applicant should carefully consider the entire teachings of the KAMBAYSHI reference to better understand the examiner’s interpretations of 
The KAMBAYASHI reference teaches the functionally and/or operationally equivalent teachings of the recited claimed invention as follows:
Claims 1 & 4			Teachings of KAMBAYSHI reference
1. A computing system comprising: 
Teachings of par. 3, “devices such as a PC, tablet PC…smart phone”
a storage device that includes a memory device including a write protection area; and 
Teachings of par. 5, “reply protected memory block (RPMB) in an embedded MultiMediaCard…for preventing modifications in a disk or a nonvolatile memory”
a host configured to perform an operation of providing, to the storage device, a first request regarding security write and write data
Teachings of par. 5, “host (writing device) and an eMMC share a key (shared key) in advance…the host writes data into the eMMC, the host calculated a message authentication code (MAC) of the data to be written by using shared key, adds the MAC to the data to be written…”
 in parallel with an operation of generating a host authentication code based on the write data and a key shared with the storage device.  
Teachings of par. 5, “host (writing device) and an eMMC share a key (shared key) in advance…the host writes data into the eMMC, the host calculated a message authentication code (MAC) of the data to be written by using shared key, adds the MAC to the data to be written…”

4. The computing system of claim 1, wherein the write protection area includes a replay protected memory block. 
Teachings of figure 1, “RPMB”


As can be seen from the above detailed teachings, when the examiner applies the broadest possible reasonable interpretations, the recited claimed types of data being communicated between the “host” & the “memory device” may have different meanings; however, such different meanings of the .


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2019/0236031 A1).
The examiner relies on the entire teachings of the KIM reference for the rejection, the applicant should carefully consider the entire teachings of the KIM reference to better understand the examiner’s interpretations of the present claims with respect to the teachings of the KIM.  The examiner notes that the broadest reasonable interpretations are applied to the claimed recitations for this rejection.
The KIM I reference teaches the functionally and/or operationally equivalent teachings of the recited claimed invention as follows:

Claims 1-7			Teachings of Kim reference
1. A computing system comprising: 
Teachings of figures 1-2 with accompanying description
a storage device that includes a memory device including a write protection area; and 
Teachings of par. 7, “replay protected memory block (RPMB)

Teachings of par. 44, “memory controller 200 may control the memory device 100 in response to a request received from a host 300”
in parallel with an operation of generating a host authentication code based on the write data and a key shared with the storage device.  
Teachings of par. 49-50, “the RPMB engine 210 may control a read operation and write operation on the RPMB 160 using a authentication key…may be stored in the RPMB 160… security scheme …to calculate a MAC”(message authentication code)

2. The computing system of claim 1, wherein the storage device is configured to: receive the first request and the write data from the host; 
Teachings of par. 44, “memory controller 200 may control the memory device 100 in response to a request received from a host 300”
generate a device authentication code based on the write data and the key; 
Teachings of par. 49-50, “the RPMB engine 210 may control a read operation and write operation on the RPMB 160 using a authentication key…may be stored in the RPMB 160… security scheme …to calculate a MAC”(message authentication code)
receive a second request and the host authentication code from the host; 
Teachings of par. 64-65, “host 300 may provide a …write command...when the MAC included in the write request from the host 300”
determine whether the write data has integrity based on a comparison between the host authentication code with the device authentication code; and control the memory device to program the write data with integrity in the write protection area.  
Teachings of par. 65, “storage 50 may receive the data, and may calculate a MAC from the corresponding write request.  When the calculated matches a MAC included in the write request from the host 300, the store device 50 may store th4e date in the RPMB 160”

3. The computing system of claim 2, wherein the storage device is configured to: receive a third request from the host; provide a third response including a result of a program operation on the write data to the host.  
Teachings of par. 97, “device 50 may provide the host 300 with the result data stored in the result register 203 in the format of a data packet”; see also par. 55, “the authentication stored in the authentication key register 161 may be used when a MAC calculation 202 of the RPMB engine 210 calculates a MAC…”

4. The computing system of claim 1, wherein the write protection area includes a replay protected memory block. 
Teachings of figure 1, “RPMB”

5. A storage device comprising: 
Teachings of figures 1-2 with accompanying description
a memory device including a write protection area; and 
Teachings of par. 7, “replay protected memory block (RPMB)
a memory controller configured to: receive a first request and read information regarding a security read from a host; 
Teachings of par. 44, “memory controller 200 may control the memory device 100 in response to a request received from a host 300”
control the memory device to perform a read operation on the write protection area based on the first request and the read information; 
Teachings of par. 44, “memory controller 200 may control the memory device 100 in response to a request received from a host 300…read operation, the memory controller 200 may provide read command and an address to the memory device 100”
generate a device authentication code based on a key shared with the host and read data associated with the read operation, 
Teachings of par. 49-50, “the RPMB engine 210 may control a read operation and write operation on the RPMB 160 using a authentication key…may be stored in the RPMB 160… security scheme …to calculate a MAC”(message authentication code)
in parallel with transmitting a first response including the read data to the host and; 
Teachings of par. 71, “handshake for allowing to the host 300 to request read data and allowing the storage device 50 to provide a value in the result register 203 in response to the read request”
receive a second request from the host; and 
Teachings of par. 96 “host may provide the …read command …to the storage device 50”
provide, to the host, the device authentication code in response to the second request.  
Teachings of par. 97, “device 50 may provide the host 300 with the result data stored in the result register 203 in the format of a data packet”; see also par. 55, “the authentication stored in the authentication key register 161 may be used when a MAC calculation 202 of the RPMB engine 210 calculates a MAC…”

6. The storage device of claim 5, the read information includes a nonce value generated by the host for security of the first and second requests, 
Teachings of par. 55, “the authentication key register 161 may be a one-time programmable (OTP) register
a start address value of a target area to be read within the write protection area, and a block count value which is a number of blocks in the target area.  
Teachings of figures 3-9 with accompanying description; see also par. 63-65
7. The storage device of claim 5, wherein the write protection area includes a replay protected memory block.

Teachings of figure 1, “RPMB”

As can be seen from the above detailed teachings, when the examiner applies the broadest possible reasonable interpretations, the recited claimed types of data being communicated between the “host” & the “memory device” may have different meanings; however, such different meanings of the communicated data types are not clearly, expressly or positively utilized in operations of the context of the recited claimed system/invention; therefore, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention from the teachings of the KIM reference by incorporating or utilizing exchanging/communicating specific data types between the host and the memory device to communicate between them, because it is well-known and common practice in the industry to perform such well-known communication operations (i.e., read, write, or any other operations) in a storage device art, before the effective filing date of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181